Name: Commission Regulation (EU) 2015/245 of 16 February 2015 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2016 list of target secondary variables on access to services Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  national accounts;  economic analysis;  employment;  social framework;  education;  rights and freedoms;  social affairs
 Date Published: nan

 17.2.2015 EN Official Journal of the European Union L 41/11 COMMISSION REGULATION (EU) 2015/245 of 16 February 2015 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2016 list of target secondary variables on access to services (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions. Its purpose is to ensure that comparable and up-to-date cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion are available at national and European level. (2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures shall be adopted each year to specify the target secondary areas and variables to be included that year in the cross-sectional component of EU-SILC. Implementing measures specifying the target secondary variables and their identifiers for the 2016 module on access to services therefore need to be adopted. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The target secondary variables and identifiers for the 2016 module on access to services, part of the cross-sectional component of EU-SILC, shall be as listed in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 3.7.2003, p. 1. ANNEX For the purposes of this Regulation, the following units, modes of data collection and reference periods apply: 1. Unit The target variables relate to different types of units: The variables relating to the affordability of childcare services, unmet needs for such services and reasons for not making use of such services, the affordability of formal education, health care, the presence of persons in need of home care and all variables related to home care received apply at household level and refer to the household as a whole. Information on unmet needs for formal education, the main reason for non-participation in formal education, lifelong learning, home care provided and hours per week of home care provided is to be provided for each current household member, or, if applicable, for all selected respondents aged 16 and over. Information on payment for childcare, the proportion of the costs paid and who pays for/contributes to it is to be provided by the household respondent for each child aged 0-12. Information on the payment of tuition fees for formal education, the proportion paid and who pays for/contributes to it, is to be provided by the household respondent for each household member. 2. Mode of data collection For variables applying at household level or variables relating to each household member (including variables relating to children) where information is provided at household level, the mode of data collection is personal interview with the household respondent. For variables applying at individual level, the mode of data collection is personal interview with all current household members aged 16 and over or, if applicable, with each selected respondent. The age refers to age at the end of the income reference period. Given the type of information to be collected, only personal interviews are allowed (with proxy interviews used as an exception for persons who are temporarily absent or incapacitated). 3. Reference period The target variables relate to two types of reference periods: Last 12 months: for the variables related to unmet needs for formal education and the main reason for non-participation in formal education, lifelong learning, and the use of and payment for health care services. Usual: for all other variables. 4. Data transmission The target secondary variables should be sent to the Commission (Eurostat) in the Household Data File (H-file), the Register Data File (R-file) and in the Personal Data File (P-file) after the target primary variables. 2016 MODULE ON ACCESS TO SERVICES: LIST OF TARGET VARIABLES Variable identifier Values Target variable Childcare RC010 Payment for the cost of formal childcare services 1 Yes 2 No RC010_F 1 Filled  1 Missing  4 No formal childcare for this child  5 No children aged 0-12 in the household RC020 Proportion of the cost of formal childcare services paid 1 Full price (full cost) 2 Reduced price (subsidised by government, employer, private person, etc.) 9 Do not know RC020_F 1 Filled  1 Missing  2 Not applicable (RC010 = 2)  4 No formal childcare for this child  5 No children aged 0-12 in the household RC030 Who pays/contributes to the cost of formal childcare services 1 Government or local authorities 2 Employer 3 Other institutions (e.g. church, non-profit organisations) 4 Private persons who are not household members 5 Other 9 Do not know RC030_F 1 Filled  1 Missing  2 Not applicable (RC020 = 1)  4 No formal childcare for this child  5 No children aged 0-12 in the household HC040 Affordability of childcare services 1 With great difficulty 2 With difficulty 3 With some difficulty 4 Fairly easily 5 Easily 6 Very easily HC040_F 1 Filled  1 Missing  4 No costs of childcare in the household  5 No children aged 0-12 in the household HC050 Unmet needs for formal childcare services 1 Yes 2 No HC050_F 1 Filled  1 Missing  5 No children aged 0-12 in the household HC060 Main reason for not making (more) use of formal childcare services 1 Cannot afford it 2 No places available 3 Places available but not nearby 4 Places available but opening hours not suitable 5 Places available but the quality of the services available not satisfactory 6 Other reasons HC060_F 1 Filled  1 Missing  2 Not applicable (HC050 = 2)  5 No children aged 0-12 in the household Formal education and training RC070 Payment for tuition fees 1 Yes 2 No RC070_F 1 Filled  1 Missing  4 Person does not follow formal education RC080 Part of tuition fees paid 1 Full price (full cost) 2 Reduced price (subsidised by government, employer, private person, etc.) 9 Do not know RC080_F 1 Filled  1 Missing  2 Not applicable (RC070 = 2)  4 Person does not follow formal education RC090 Who pays/contributes to the cost of tuition fees 1 Government or local authorities 2 Employer 3 Other institutions (e.g. church, non-profit organisations) 4 Private persons who are not household members 5 Other 9 Do not know RC090_F 1 Filled  1 Missing  2 Not applicable (RC080 = 1)  4 Person does not follow formal education HC100 Affordability of formal education 1 With great difficulty 2 With difficulty 3 With some difficulty 4 Fairly easily 5 Easily 6 Very easily HC100_F 1 Filled  1 Missing  4 No costs of formal education in the household  5 Nobody in the household follows formal education PC110 Unmet needs for formal education 1 Yes 2 No PC110_F 1 Filled  1 Missing  3 Not selected respondent  4 Person currently in formal education PC120 Main reason for non-participation in formal education 1 Cannot afford it 2 Not admitted to the course or programme 3 Time constraints (schedule, family responsibilities, etc.) 4 No suitable course or programmes available 5 Other reasons PC120_F 1 Filled  1 Missing  2 Not applicable (PC110 = 2)  3 Not selected respondent  4 Person currently in formal education Lifelong learning PC130 Participation in training related to hobbies 1 Yes 2 No PC130_F 1 Filled  1 Missing  3 Not selected respondent PC140 Participation in training related to professional activity 1 Yes 2 No PC140_F 1 Filled  1 Missing  3 Not selected respondent PC150 Main reason for non-participation in training related to professional activity 1 Cannot afford it 2 Not interested 3 Time constraints (schedule, family responsibilities, etc.) 4 No suitable courses or programmes available 5 Not provided by employer 6 Other reasons PC150_F 1 Filled  1 Missing  2 Not applicable (PC140 = 1)  3 Not selected respondent Healthcare HC160 Use of healthcare services 1 Yes 2 No HC160_F 1 Filled  1 Missing HC170 Payment for healthcare services 1 Yes 2 No HC170_F 1 Filled  1 Missing  2 Not applicable (HC160 = 2) HC180 Affordability of healthcare services 1 With great difficulty 2 With difficulty 3 With some difficulty 4 Fairly easily 5 Easily 6 Very easily HC180_F 1 Filled  1 Missing  4 No costs of healthcare services in the household Home care HC190 Presence in the household of people who need help due to long-term physical or mental ill-health, infirmity or because of old age 1 Yes 2 No HC190_F 1 Filled  1 Missing HC200 Professional home care received 1 Yes 2 No HC200_F 1 Filled  1 Missing  2 Not applicable (HC190 = 2) HC210 Number of hours per week of professional home care received 1 Less than 10 hours per week 2 At least 10 but less than 20 hours per week 3 20 hours per week or more HC210_F 1 Filled  1 Missing  2 Not applicable (HC200 = 2) HC220 Payment for professional home care 1 Yes 2 No HC220_F 1 Filled  1 Missing  2 Not applicable (HC200 = 2) HC230 Affordability of professional home care services 1 With great difficulty 2 With difficulty 3 With some difficulty 4 Fairly easily 5 Easily 6 Very easily HC230_F 1 Filled  1 Missing  2 Not applicable (HC220 = 2) HC240 Unmet needs for professional home care 1 Yes 2 No HC240_F 1 Filled  1 Missing  2 Not applicable (HC190 = 2) HC250 Main reason for not receiving (more) professional home care services 1 Cannot afford it 2 Refused by person needing such services 3 No such care services available 4 Quality of the services available not satisfactory 5 Other reasons HC250_F 1 Filled  1 Missing  2 Not applicable (HC240 = 2) PC260 Care or assistance provided 1 Yes  only to household members 2 Yes  only to persons who are not the household members 3 Yes  to household members and to persons who are not the household members 4 No PC260_F 1 Filled  1 Missing  3 Not selected respondent PC270 Number of hours per week of care or assistance provided 1 Less than 10 hours per week 2 At least 10 but less than 20 hours per week 3 20 hours per week or more PC270_F 1 Filled  1 Missing  2 Not applicable (PC260 = 4)  3 Not selected respondent